DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of method species 1 (fig. 4) and connector species 1 (fig. 1) in the reply filed on 3/1/22 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because Examiner asserts that as to the burden of the species, the different mechanisms of the species are mutually exclusive, are not obvious variants (or the Examiner would not have required a species election), and have a different design (here, due to the different mechanisms).  
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 12, 19-29 are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-11, 13, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Goodwin et al. (US. 20140142638).
 method of stabilizing a joint in an animal fig. 9, comprising: connecting first 14 and second 16 bones of the animal using a prosthetic band 22, 24; temporarily affixing the prosthetic band in a tensioned state so as to reduce a separation of the first and second bones fig. 10; evaluating the separation of the first and second bones by receiving tactile feedback (paragraph 15) as the cable is tensioned; and if evaluation of the separation is satisfactory, fixing the prosthetic band in a fixed state figs. 13-14; 
if evaluation of the separation is not satisfactory, adjusting the prosthetic band in a second tensioned state (desired tension) based on the evaluation (paragraph 15), wherein connecting the first and second bones of the animal using a prosthetic band comprises pulling the prosthetic band into position around the first and second bones of the animal fig. 10, wherein the prosthetic band comprises a connector 40, and wherein temporarily affixing comprises setting the connector in a temporary state of affixing the prosthetic band fig. 10, and wherein fixing the prosthetic band comprises setting the connector in a fixed state that is different than the temporary state figs. 13-14, wherein temporarily affixing comprises frictionally receiving the prosthetic band fig. 10.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMEH R BOLES/Primary Examiner, Art Unit 3775